Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest related art is currently cited Florin (NPL, “Enhance Windows Speech Recognition by Using Macros”), Chambers et al. (U.S. Patent Publication Number 2008/0288259 A1), and Thurlow et al. (U.S. Patent Number 5,917,489 A1). Florin discloses guidance for creating macros that are made up of rules and corresponding actions, including a voice trigger command created by text input (Pages 3-4). Examiner notes that Florin provides the same interface for inputting the condition and the action, and therefore the first and second guidance are not displayed at different times. Chambers teaches creating condition/action rules where the conditions are speech input (0026). Examiner notes that Chambers does not discuss any type of guidance. Finally, Thurlow teaches a comprehensive guidance interface for creating rules that are made of conditions and actions (see Figures 6-8). Examiner notes that Thurlow is directed toward rules for handling incoming (text-only) messages, not voice conditions. The prior arts of record including any newly found prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 11, and 21 when taken in the context of the claims as a whole. 	
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11, and 21 as a whole.
Thus, claims 1-30 are allowed over the prior arts of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




ASHLEY M. FORTINO
Examiner
Art Unit 2143


/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143